Citation Nr: 1510136	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-27 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran had active military service from September 1989 to October 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in St. Paul, Minnesota.

In support of his claim, the Veteran testified at a video conference at the RO in June 2014 before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea have been met.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  The Board considered the February 2012 VA examination report, which is against the claim.  However, it is not clear from the opinion as to the weight given the Veteran's report of in-service symptoms (other than insomnia), as well as the proximity to service discharge in regard to a diagnosis of sleep apnea.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed sleep apnea is etiologically related to military service.  Therefore, entitlement to service connection for this disability is in order.  


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


